[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________            FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12271         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JULY 20, 2011
                                 ________________________        JOHN LEY
                                                                   CLERK
                             D.C. Docket No. 1:09-cv-01600-WSD

DIABATE AMADOU,

lllllllllllllllllllll                                               Plaintiff-Appellant,

                                            versus

HAWKINS & PARNELL, LLP,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                        (July 20, 2011)



Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Diabate Amadou, proceeding pro se, appeals the district court’s dismissal of

his suit against Hawkins & Parnell, LLP (H&P) for failure to state a claim upon

which relief can be granted, pursuant to Fed. R. Civ. P. 12(b)(6). On appeal,

Amadou argues the district court erred when it dismissed his complaint alleging

defamation, collusion, and document forgery against H&P in connection with a

previous suit in the United States District Court for the District of Minnesota.1

Amadou also asserts H&P improperly denied him a pretrial conference pursuant to

Fed. R. Civ. P. 16, and failed to provide one or more documents in discovery, in

violation of Fed. R. Civ. P. 26 and 34. After review, we affirm the district court.2

       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic

v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to

raise a right to relief above the speculative level.” Id. at 555.



       1
       H&P represented J.B. Hunt Transport, Inc. in Amadou’s wrongful termination action against
the company in the District of Minnesota.
       2
         “We review de novo the district court’s grant of a motion to dismiss under 12(b)(6) for
failure to state a claim, accepting the allegations in the complaint as true and construing them in the
light most favorable to the plaintiff.” Clark v. Riley, 595 F.3d 1258, 1264 (11th Cir. 2010) (citation
omitted).

                                                  2
       Under Minnesota state law,3 the plaintiff must prove the following to

establish a defamation claim: (1) the alleged statements were made; (2) the

statements were communicated to someone other than the plaintiff; (3) the

statements were false; and (4) the plaintiff’s reputation was harmed. Ferrell v.

Cross, 557 N.W.2d 560, 565 (Minn. 1997). An attorney’s statements to the court,

even if defamatory, are protected by the litigation privilege. See Mahoney &

Hagberg v. Newgard, 729 N.W.2d 302, 306 (Minn. 2007) (holding that

“[s]tatements, even if defamatory, may be protected by absolute privilege in a

defamation lawsuit if the statement is (1) made by a judge, judicial officer,

attorney, or witness; (2) made at a judicial or quasi-judicial proceeding; and (3) the

statement at issue is relevant to the subject matter of the litigation”).

       The district court did err in granting H&P’s motion to dismiss. With regard

to defamation, Amadou appears to have alleged H&P defamed him by stating

Amadou’s contract with J.B. Hunt was terminated because he failed a drug test.

Amadou does not specify what statements H&P made that he believed defamed

him or how he believed that he was injured by the statements. See Ferrell, 557



       3
         Because H&P’s alleged act of defamation occurred in Minnesota, Minnesota state law
applies here. See Ungaro-Benages v. Dresdner Bank AG, 379 F.3d 1227, 1232 (11th Cir. 2004)
(“Under the Erie doctrine, a federal court adjudicating state law claims applies the substantive law
of the state.”)

                                                 3
N.W.2d at 565. Furthermore, the statement would be barred by the litigation

privilege because it was made during H&P’s representation of J.B. Hunt during a

judicial proceeding. See Mahoney & Hagberg, 729 N.W.2d at 306.

         With regard to his allegation that H&P colluded with the Minnesota district

court, Amadou simply alleged in conclusory terms that collusion occurred.

Similarly, Amadou provided no factual basis for his allegation that H&P submitted

a “fake” document. He did not allege how the document was inaccurate or on

what basis he believed the document was “fake.” Lastly, we will not consider

Amadou’s assertions that he was denied a Rule 16 conference or his discovery

claims, as those claims were not raised before the district court. See Bryant v.

Jones, 575 F.3d 1281, 1308 (11th Cir.2009), cert. denied, 130 S. Ct. 1536 (2010)

(“It is well established in this circuit that, absent extraordinary circumstances,

legal theories and arguments not raised squarely before the district court cannot be

broached for the first time on appeal.”). Accordingly, we affirm the district court’s

order.

         AFFIRMED.




                                           4